[Cite as In re G.R., 2022-Ohio-3779.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




IN RE:
                                                            CASE NO. 13-22-03
       G.R.,

ADJUDICATED ABUSE/NEGLECTED/
DEPENDENT CHILD.
                                                            OPINION
[KIMBERLY W. - APPELLANT]
[JAMES R. - APPELLANT]



                  Appeal from Seneca County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 22150081

                                        Judgment Affirmed

                            Date of Decision: October 24, 2022



APPEARANCES:

        Wesley R. True for Appellant, Kimberly W.

        Jennifer L. Kahler for Appellant, James R.

        Victor H. Perez for Appellee
Case No. 13-22-03


WILLAMOWSKI, J.

       {¶1} Father-appellant James R. (“James”) and mother-appellant Kimberly

W. (“Kimberly”) each appeal from the judgment of the Court of Common Pleas of

Seneca County, Juvenile Division, finding that G.R. was an abused, neglected, and

dependent child and placing the child in the temporary custody of the Seneca County

Department of Job & Family Services (“the Agency”). For the reasons set forth

below, the judgment of the trial court is affirmed.

       {¶2} In September 2021, G.R. was born to Kimberly and James. Doc. 1. The

next day, the Agency was notified that both Kimberly and G.R. had tested positive

for methamphetamine. Doc. 1. When questioned by a representative from the

Agency, Kimberly admitted using drugs. Doc. 1. Kimberly and James had a history

with the Agency when a prior child, born in September 2019, was removed from

the home in October 2019 and adjudicated as dependent. Doc. 1. Both Kimberly

and James tested positive for methamphetamines with James also testing positive

for oxycodone. Doc. 1. Legal custody of the prior child was awarded to a relative

in October of 2020. Doc. 1.

       {¶3} On September 8, 2021, the Agency filed a complaint alleging that G.R.

was an abused child, a neglected child, and a dependent child. Doc. 1. The Agency

also filed a motion for an ex parte order placing G.R. in the temporary custody of

the Agency. Doc. 2. The trial court granted an ex parte shelter care order that same



                                         -2-
Case No. 13-22-03


day. Doc. 3. A probable cause hearing was held on September 15, 2021, and the

trial court continued the temporary orders. Doc. 17.

       {¶4} On October 14, 2021, Kimberly filed a motion to dismiss the complaint

or, in the alternative, to hold the complaint in abeyance while Kimberly was seeking

treatment for her addiction. Doc. 21. A hearing was held on this motion on

December 3, 2021.      Doc. 57.    Following the hearing, the trial court denied

Kimberly’s motion. Doc. 57.

       {¶5} On January 14, 2022, the Guardian Ad Litem (“GAL”) filed his report.

Doc. 60. The GAL noted that even though Kimberly and James had five scheduled

visits with G.R., they had only attended two of the visits. Doc. 60. Both Kimberly

and James were requested to execute a HIPAA medical release. Doc. 60. James

did so, but dated it in the year 2019. Doc. 60. The GAL noted that although

Kimberly and James’ home was clean, had running water, and food in the

refrigerator, it had safety hazards. Doc. 60. James indicated that he wished to have

G.R., as well as his other child, returned. Doc. 60. The GAL noted that G.R. had

present physical problems making her a special-needs child. Doc. 60. The GAL

was concerned that Kimberly and James did not appreciate the extent of those needs.

Doc. 60. The GAL recommended that temporary custody of G.R. remain with the

Agency. Doc. 60.

       {¶6} The adjudication hearing was held on December 13, 2021, January 7,

2022, and January 21, 2022. Doc. 64. At the hearing, the Agency presented the

                                        -3-
Case No. 13-22-03


following testimony. Dr. Johnson-Davis (“Johnson-Davis”) testified that she is the

medical director at the ARUP Laboratories in Utah. Tr. 14. The lab tested a sample

taken from a baby born to Kimberly in September 2021. Tr. 19. The meconium

specimen presented a positive result for buprenorphine, norbuprenorphine,

amphetamine, and methamphetamine. Tr. 20. The umbilical cord tissue also tested

positive for those substances. Tr. 20. Johnson-Davis identified buprenorphine as a

substance given to pregnant women to substitute for other opioids they might take

and norbuprenorphine as a metabolite of buprenorphine. Tr. 24.

       {¶7} On cross-examination, Johnson-Davis admitted that she had not

participated in the actual testing, but was just reading from the charts. Tr. 22. She

also admitted that she had not checked to make sure the proper procedures were

actually followed by the staff member who did the testing. Tr. 23. Johnson-Davis

also testified that she did not know if the hospital had properly stored, packaged, or

transported the samples prior to the testing by the laboratory. Tr. 26.

       {¶8} Jenni Zaika (“Zaika”) testified that she is an ongoing caseworker with

the Agency. Tr. 32-33. Zaika testified that she was familiar with Kimberly and

James from a prior child who was removed from the home due to the parents’

substance abuse issues in October 2019. Tr. 35. Both Kimberly and James admitted

to having substance abuse issues at that time, but James did not admit to being

addicted. Tr. 38. In addition to the substance abuse issues, Kimberly alleged that

she was the victim of “extreme domestic violence” at the hands of James. Tr. 39.

                                         -4-
Case No. 13-22-03


Kimberly and James frequently had round open sores on them, which in Zaika’s

experience are seen in methamphetamine users. Tr. 41. James denied drug usage,

but admitted to having hepatitis C. Tr. 41. Zaika observed the visits of Kimberly

and James with G.R.’s sibling and had concerns then about their abilities to care for

a child. Tr. 42. Kimberly became easily frustrated and James did not interact much,

though his visits were by zoom and the child was very young. Tr. 43. After a year,

Zaika recommended that legal custody of the child be given to a third party, which

was done. Tr. 44. Kimberly had not addressed her substance abuse issues at the

conclusion of the prior case. Tr. 46. James had also not resolved the issues that led

to the removal of the child from the home by the conclusion of that case. Tr. 46-47.

On cross-examination, Zaika admitted that she had no contact with James since

October of 2020 and that the only evidence of the alleged domestic violence was

Kimberly’s statements. Tr. 57.

       {¶9} Kristine Waldock (“Waldock”) testified that she had been an intake

worker in October 2019. Tr. 66. The case involving Kimberly and James was

opened because the Agency received calls about James adding a substance to the

baby’s formula and because of Kimberly’s and James’ conduct at the hospital. Tr.

67. After meeting Kimberly and James, Waldock asked them to submit to a drug

test, which came back positive for amphetamines and methamphetamine for both

parents along with “Oxy” for James. Tr. 69. At that time, the Agency took custody

of the child because the Agency did not “allow parents who are actively using

                                         -5-
Case No. 13-22-03


methamphetamines to reside under [sic] the same home as a child.” Tr. 69. After

the prior case, Waldock had no contact with Kimberly or James. Tr. 84.

       {¶10} Samantha Dotson (“Dotson”) testified that she is a Certified Nurse

Practitioner working in a pediatric practice. Tr. 91. G.R. is a patient at the practice,

brought in by her foster parent. Tr. 92. G.R. was brought in with neonatal

abstinence syndrome. Tr. 92. Children with this diagnosis are exposed to a drug in

utero that causes the baby to go through withdrawal when born. Tr. 94. Symptoms

shown by G.R. include fussiness, feeding problems and loose bowel movements,

which were acidic and caused burns to the skin and rectum. Tr. 93. G.R. was also

exhibiting signs of myoclonic jerking as a result of the withdrawal. Tr. 96. When

G.R. came for her two month visit, she was placed in physical therapy due to her

lagging in reaching milestones. Tr. 97. Given all of the symptoms shown by G.R.,

her prognosis is “poorer than the average child” who was not exposed to drugs. Tr.

99. G.R.’s behavior at two months was not typical which is concerning. Tr. 103.

       {¶11} Maggie Tuite (“Tuite”) testified that she is an intake worker with the

Agency. Tr. 130. Tuite received a report that Kimberly had tested positive for

methamphetamines when she gave birth to G.R. Tr. 132. Additionally, the Agency

had dependency concerns based upon the removal of G.R.’s sibling in 2019. Tr.

132. When Tuite received the report, she called the hospital to ascertain the

wellbeing of G.R. Tr. 134. The report was that G.R. was doing well, but was

beginning to show signs of withdrawal. Tr. 134. The next day, Tuite went to the

                                          -6-
Case No. 13-22-03


hospital to see G.R. Tr. 134. Tuite found James holding G.R., who appeared to be

clean and was wrapped in a blanket. Tr. 135. She spoke with Kimberly and James

and explained why she was there.               Tr. 135.   Kimberly admitted using

methamphetamine the prior Saturday “due to the stress of having the baby and her

past case with the Agency.” Tr. 135. Tuite informed Kimberly and James that the

Agency would be filing for custody of G.R. due to the positive drug test and the past

history of the family with the Agency. Tr. 136. Tuite was unable to place G.R. with

a relative at that time and had to take into consideration G.R.’s high needs due to

withdrawal. Tr. 138. G.R. was transferred from the hospital in Fremont to one in

Toledo due to tremors related to the withdrawal. Tr. 139. When Tuite notified

Kimberly that G.R. was being transferred to Toledo because of the tremors,

Kimberly’s response was it happens to every baby. Tr. 141. Tuite testified that she

determined the original complaint to be “substantiated.” Tr. 144. Kimberly and

James did not appeal her findings and the case was transferred to Alicia Mulligan.

Tr. 145.    On cross-examination, Tuite stated that James was holding G.R.

appropriately at the hospital and he did not admit any recent drug usage, instead

stating that he was in a treatment program. Tr. 153. James claimed to be working

a telehealth program for his drug issues. Tr. 154. However, Tuite noted that James

had scabbing on his face, red marks and was sweating even though the room was

not warm and no one else was sweating. Tr. 154-55. Based upon Tuite’s experience

and training, James appeared to be using methamphetamines. Tr. 155. Tuite

                                         -7-
Case No. 13-22-03


testified that James’ past use of methamphetamines along with the symptoms shown

in the hospital room would raise concerns for her regarding James’ ability to care

for G.R. Tr. 156. Additionally, both Kimberly and James only visited G.R. at the

hospital a couple of times while in Fremont and not at all when G.R. was transferred

to Toledo despite being offered assistance to visit. Tr. 161.

       {¶12} Alicia Mulligan (“Mulligan”) testified that she is the ongoing

caseworker employed by the Agency and responsible for this case. Tr. 165.

Mulligan spoke with Kimberly about G.R.’s symptoms, but Kimberly did not have

“realistic” explanations for what was happening. Tr. 167. Mulligan testified that

the home was not suitable for G.R. and that the parents seemed more focused on

getting the two other children returned than on what G.R. needed. Tr. 174.

Kimberly contacted Mulligan once or twice a month to see how G.R. was doing, but

James had not contacted her. Tr. 175. On cross-examination, Mulligan testified

that she was able to confirm that Kimberly was obtaining services for mental health

and substance use at Firelands. Tr. 177-78. Mulligan admitted that James had no

positive drug screens. Tr. 181. Mulligan also admitted that issues with the home

were not of immediate concern and could be remedied with G.R. in the home. Tr.

182-83. Mulligan testified that she has “an associate’s degree in social work of

chemical dependency” and based on her training, she believed both Kimberly and

James are using methamphetamine. Tr. 190.



                                         -8-
Case No. 13-22-03


       {¶13} Dr. Iracema Arevalo (“Arevalo”) testified that she was a pediatrician

with the ProMedica System of hospitals, working at the hospital in Fremont. Tr.

216, 218. Arevalo was the doctor who looked after G.R. after she was born. Tr.

219. Arevalo ordered the “urine toxicology, meconium, and cord for toxicology.”

Tr. 220.   The toxicology screen of the cord was positive for buprenorphine,

norbuprenorphine, amphetamine, and methamphetamine. Tr. 221. The test of the

meconium was only positive for amphetamine, not methamphetamine. Tr. 226. The

urine toxicology screen was positive for amphetamine and methamphetamine. Tr.

229. At birth, G.R. was showing no signs of withdrawal, but within a short time,

she began to show several symptoms, which required her to be transferred to a

higher care facility in Toledo. Tr. 221-25. Arevalo also testified that in utero

exposure to methamphetamine may cause permanent developmental disabilities.

Tr. 236.

       {¶14} After considering all of the testimony presented over the three days of

hearings, the trial court on February 7, 2022, found by clear and convincing

evidence that G.R. was an abused, neglected, and dependent child. Doc. 64. The

trial court then granted temporary custody of G.R. to the Agency. Doc. 64. On

February 25, 2022, Kimberly filed a notice of appeal. Doc. 69. James filed his

notice of appeal on March 2, 2022. Doc. 78. The following assignments of error

are raised on appeal.



                                        -9-
Case No. 13-22-03


                     Kimberly’s First Assignment of Error

      The trial court erred when the trial court erred [sic] when it
      denied [Kimberly’s] motion to hold the complaint in abeyance
      pursuant to [R.C. 2151.26].

                    Kimberly’s Second Assignment of Error

      The trial court erred when it failed to grant [Kimberly’s] motion
      for continuance.

                    Kimberly’s Third Assignment of Error

      The trial court erred in admitting into evidence exhibits that were
      not provided to counsel prior to the hearing.

                       James’ First Assignment of Error

      The finding that G.R. is a dependent child pursuant to [R.C.
      2151.04(C) and (D)] is against the manifest weight of the evidence.

                     James’ Second Assignment of Error

      The finding that G.R. is an abused child pursuant to [R.C.
      2151.031(B), (C), and (D)] is against the manifest weight of the
      evidence.

                      James’ Third Assignment of Error

      The finding that G.R. is a neglected child pursuant to [R.C.
      2151.03(A)(2) and (4)] is against the manifest weight of the
      evidence.

                      James’ Fourth Assignment of Error

      The finding that G.R. is an abused, neglected and dependent child
      should be reversed because [James] was denied effective
      assistance of counsel.




                                     -10-
Case No. 13-22-03


                        James’ Fifth Assignment of Error

      The finding that G.R. is an abused, neglected, and dependent
      child should be reversed because the trial court erred in admitting
      the toxicology report and DJFS report from related case without
      adequate foundation and reliability.

                Motion to Hold the Complaint in Abeyance or Dismiss

      {¶15} Kimberly alleges in her first assignment of error that the trial court

should have held the complaint in abeyance pursuant to R.C. 2151.26.

      (B) A public children services agency shall not file a complaint
      pursuant to section 2151.27 of the Revised Code regarding a
      newborn solely because the newborn's mother used a controlled
      substance while pregnant if the mother did all of the following:

      (1) Before the end of the twentieth week of pregnancy, enrolled in
      a drug treatment program provided by a provider of addiction
      services or alcohol and drug addiction services;

      (2) Successfully completed the program or is in the process of
      completing the program and is in compliance with the program's
      terms and conditions as determined by the program;

      (3) Maintained her regularly scheduled appointments and
      prenatal care recommended by her health care provider for the
      remaining duration of her pregnancy.

R.C. 2151.26.

      {¶16} Kimberly alleges that she enrolled in a treatment program before the

20th week of her pregnancy, was in the process of completing the program when

G.R. was born, and had maintained her prenatal care during the pregnancy.

Kimberly asserts that evidence to support these claims was presented at the hearing

on her motion on December 3, 2021. A review of the record shows that no transcript

                                       -11-
Case No. 13-22-03


of the December 3, 2021, hearing was provided to this Court. “The appellant bears

the   burden   of   producing   an   adequate   record   on    appeal,   including

any transcript required to evaluate the assignments of error.” In re Predmore, 187

Ohio App.3d 100, 2010-Ohio-1626, ¶ 33, 931 N.E.2d 181 (3d Dist.). When this

burden is not met, we are required to presume regularity of the trial proceedings.

Id.

       {¶17} The trial court entered findings of fact regarding the hearing on the

motion to dismiss. Doc. 57. In these findings, the trial court noted that Kimberly

was in a treatment program at Great Lakes Physicians Clyde, Ohio starting

September 10, 2020, but did not successfully complete the program. Doc. 57 at 4.

Kimberly failed 14 of the 17 drug screens administered while she was in the

program. Doc. 57 at 4. The estimated conception date of G.R. was November 2020.

Doc. 57 at 4. Although Kimberly was not compliant with the program, she was not

discharged. Doc. 57 at 5. When Kimberly learned of her pregnancy, she obtained

prenatal care with Tiffin Mercy OBGYN. Doc. 57 at 5. Testimony was presented

that Kimberly failed to maintain her regularly scheduled appointments and follow

through with the prenatal care. Doc. 57 at 5. Due to Kimberly missing multiple

appointments, she was discharged from care at the end of May 2021. Doc. 57 at 5.

Kimberly did not seek other care for her pregnancy until August of 2021 when she

saw a doctor with Promedica in Fremont. Doc. 57 at 5. Kimberly then did not

maintain her appointments or follow the recommendations of the doctor. Doc. 57

                                       -12-
Case No. 13-22-03


at 5-6. To mandate that a complaint not be filed, the mother must have 1) enrolled

in the program before the 20th week of her pregnancy, 2) at least be in the process

of completing the program and in compliance with the terms and conditions of the

program, AND 3) maintain regularly scheduled appointments and follow prenatal

care recommendations of the health care provider. R.C. 2151.26 (emphasis added).

Based upon the factual findings of the trial court, Kimberly was enrolled in the

program before she was 20 weeks pregnant. However, Kimberly was not making

progress in the program and had failed to maintain her scheduled prenatal

appointments or follow the advice of her doctors. Thus, the mandates of R.C.

2151.26(B) do not apply to Kimberly.1 Kimberly’s first assignment of error is

overruled.

                                       Motion for Continuance

         {¶18} Kimberly argues in her second assignment of error that the trial court

erred by denying her motion for a continuance of the adjudication. “Continuances

shall be granted only when imperative to secure fair treatment for the parties.”

Juv.R. 23. The denial of a motion for a continuance is reviewed under an abuse of

discretion standard.

         A decision by the trial court to deny a motion for continuance is
         within the sound discretion of the trial court and should not be
         reversed absent a showing of abuse of that discretion. * * * In

1
 Kimberly points to the discretionary option of the trial court to hold the complaint in abeyance set forth in
R.C. 2151.26(C)(1). This section does not apply here because it is for mothers who have passed the 20 week
mark of their pregnancies before enrolling in a program. Kimberly was in the program prior to her pregnancy,
so the appropriate section is R.C. 2151.26(B).

                                                    -13-
Case No. 13-22-03


       evaluating the discretion of a lower court, a reviewing court must
       be circumspect. The fact that the reviewing court might reach a
       different conclusion than did the lower court does not establish
       abuse of discretion. * * * Rather, the reviewing court must
       demonstrate that the lower court's exercise of discretion was “not
       justified by, and clearly against, reason and the evidence; * * *
       such action must plainly appear to effect an injustice to the
       appellant.”

In re Distafano, 3d Dist. Seneca No. 13-06-14, 2006-Ohio-4430, ¶ 11 quoting In re

Miller, 3d Dist. Auglaize No. 2-04-02, 2004-Ohio-3023, ¶ 7. “The term ‘abuse of

discretion’ refers to a decision that is ‘arbitrary, unreasonable, or unconscionable.’”

In re J.E., 3d Dist. Marion No. 9-17-07, 2017-Ohio-8272, ¶ 12, 100 N.E.3d 151. In

ruling on a motion for a continuance, the trial court should consider 1) the length of

the delay requested, 2) prior continuances requested and granted, 3) inconvenience

to other parties, witnesses, counsel, and the court, 4) the reason the delay is

requested, 5) whether the party contributed to the reason for the request, and 6) any

other relevant factors. In re J.D., 3d Dist. Hancock No. 5-10-34, 2011-Ohio-1458,

¶ 45. “Furthermore, the complaining party ‘must show how he was prejudiced by

the denial of the continuance before there can be a finding of prejudicial error.’” In

re M.B., 4th Dist. Pike No. 18CA888, 2018-Ohio-3778, ¶ 21 quoting State v. Broom,

40 Ohio St.3d 277, 288, 533 N.E.2d 682 (1988)

       {¶19} A review of the record in this case shows that the first day of the

adjudication hearing was on December 13, 2021. Neither Kimberly nor James were

present at the hearing. Tr. 5-6. Counsel for Kimberly informed the trial court that


                                         -14-
Case No. 13-22-03


she was ill and requested a continuance, but did not indicate for how long.2 Tr. 6.

The Agency opposed the motion as it had expert witnesses present to testify. Tr. 8.

The Agency also noted that Kimberly had a history of missing hearings in the prior

case.3 Tr. 8. The trial court denied the motion finding that Kimberly had notice of

the hearing and had provided no documentation verifying her illness. Tr. 9. The

record shows that Kimberly requested a continuance on September 9, 2021 for the

probable cause hearing and this request was granted. Doc. 17. The witnesses

scheduled to testify on December 13 were the director of the medical lab in Utah,

two former employees of the Agency, and a nurse practitioner who was providing

care for G.R.4 All of these witnesses had taken time out of their schedules to be

present for the hearing. Both Kimberly and James were represented by counsel at

the hearing and the witnesses were cross-examined by counsel, reducing the

potential for prejudice. In re J.D., supra. Given the information before it at that

time, the trial court did not abuse its discretion in denying the motion to continue

the hearing. Kimberly’s second assignment of error is overruled.




2
  No reason was given for James not appearing.
3
  Although it was not available for consideration by the trial court at the time of its ruling, this Court notes
that Kimberly and James were two hours late for the second day of the adjudication hearing on January 7,
2022, and participated via zoom because Kimberly allegedly tested positive for COVID via a home test on
January 21, 2022.
4
  The Agency did have the ongoing caseworker testify that she had not heard from either Kimberly or James
about why they were not at the hearing. She also testified that an employee of the Agency went to their home
that morning to check on them, but no one answered the door.

                                                     -15-
Case No. 13-22-03


                                Admission of Evidence

       {¶20} Kimberly claims in her third assignment of error that the trial court

erred by allowing the admission of Exhibit 4, Zaika’s activity logs from the prior

case, and Exhibit 7, Waldock’s activity logs, when they had not been provided to

counsel before the hearing. James raises a similar claim in his fifth assignment of

error where he argues the trial court erred by admitting Exhibit 2, the toxicology

report, and Exhibit 4. The decision to admit or exclude evidence is within the broad

discretion of the trial court and will be upheld on appeal unless it affects a substantial

right or is “inconsistent with substantial justice.” Beard v. Meridia Huron Hosp.,

106 Ohio St.3d 237, 2005-Ohio-4787, ¶ 20, 834 N.E.2d 323.

       {¶21} Kimberly alleges that the trial court erred by admitting Exhibit 7. Both

Kimberly and James allege that the trial court erred by admitting Exhibit 4. The

basis for their assignments of error are that the Agency did not provide counsel with

a copy of the documents to review prior to the beginning of the hearing. “If at any

time during the course of the proceedings it is brought to the attention of the court

that a person has failed to comply with an [order granting discovery], the court may

grant a continuance, prohibit the person from introducing in evidence the material

not disclosed, or enter such other order as it deems just under the circumstances.”

Juv.R. 24(C). Although there was no motion to compel discovery filed, the rule

does provide guidance as to the appropriate remedy when documents are not

disclosed prior to trial.

                                          -16-
Case No. 13-22-03


           {¶22} A review of the record shows that the Agency moved to admit Exhibit

4 at the end of the December 13, 2021 hearing. Tr. 62. Counsel for James objected

to the admission on the grounds he had not received a copy of the activity log prior

to the hearing. Tr. 62-63. The Agency then withdrew the motion to admit the

document to allow counsel time to review the document. Tr. 63. At the conclusion

of the January 7, 2022 hearing, the Agency moved to admit Exhibits 4 and 7. Tr.

203-204. The Agency argued that since a few weeks had passed since the last

hearing, counsel for James and Kimberly had been given time to review the

documents. Tr. 204. Counsel for Kimberly and James both objected to the

admission of the documents on the grounds that the Agency had failed to disclose

the documents prior to the beginning of the hearing on December 13, 2021. Tr. 204.

The trial court admitted the documents over their objections. Tr. 204.

           {¶23} Kimberly and James argue that the untimely disclosure of the exhibits

should have prohibited their admission. However, Juvenile Rule 24(C) provides

that if a person fails to provide discovery as ordered5, then the trial court may grant

a continuance, exclude the evidence, or enter any other remedy it deems appropriate.

Here, the Agency withdrew the motion until after the next hearing date, which was

25 days later, to allow Kimberly and James time to review the documents alleged to

have been missing. This result is no different than if the trial court had granted a




5
    No order compelling discovery pursuant to Juv.R. 24(B) was made in this case.

                                                    -17-
Case No. 13-22-03


continuance to Kimberly and James to give them time to review the material. The

Supreme Court of Ohio has held that the failure to disclose material prior to trial is

only reversible error when 1) it is willful, 2) knowledge before the trial would have

benefitted the preparation of the defense, and 3) prejudice was suffered. State v.

Joseph, 73 Ohio St.3d 450, 458, 1995-Ohio-288, 653 N.E.2d 285. The record

contains no evidence that the lack of prior notice was willful. Knowing the details

of the prior case would not have aided the defense much since both Kimberly and

James were fully aware of the details from the prior case and counsel was aware

that there was a prior case where a sibling was removed. Finally, there is no

evidence that prejudice resulted from the admission as the witnesses who identified

the exhibits also testified that there was a prior case in which an older sibling was

removed from Kimberly and James’ care. Thus, the trial court did not abuse its

discretion in allowing the admission of the documents. Kimberly’s third assignment

of error is overruled.

       {¶24} James also challenges the admission of the toxicology report (Exhibit

2) in his fifth assignment of error. The basis of the argument is that the report was

admitted without a proper foundation. The rule setting forth the requirements for

the authentication and identification of evidence is Evidence Rule 901.

       (A) General Provision. The requirement of authentication or
       identification as a condition precedent to admissibility is satisfied
       by evidence sufficient to support a finding that the matter in
       question is what its proponent claims.


                                        -18-
Case No. 13-22-03


       (B) Illustrations. By way of illustration only, and not by way of
       limitation, the following are examples of authentication or
       identification conforming with the requirements of this rule:

       (1) Testimony of witness with knowledge.            Testimony that a
       matter is what it is claimed to be.

Evid.R. 901.

       {¶25} The record shows that Johnson-Davis testified that she is the director

of the lab and is responsible for ensuring that the lab is following the testing

guidelines of the lab. She was able to testify to the procedures that were used and

identified the toxicology report as a business record kept by the lab. Johnson-Davis

was able to testify that if there were issues with the samples, the result would likely

be a false negative, not a false positive. Tr. 28. Although she did not perform the

tests and did not gather the specimens, those issues raise questions of credibility,

not admissibility. Thus, she was able to authenticate the document because she was

able to identify it as being what it was claimed to be.

       {¶26} Even if the document was excluded, the medical records of G.R. while

in the hospital (Exhibit 11) were admitted without objection. The exhibit noted that

G.R. was “affected by maternal use of opiate” and was suffering from “neonatal

abstinene symptoms”.        Ex. 11.      The records note that Kimberly used

methamphetamines prior to delivery and Kimberly admitted it. Ex. 11. The records

also noted that the urine and meconium of G.R. were positive for amphetamines.




                                         -19-
Case No. 13-22-03


Ex. 11. Since the evidence contained in exhibit 2 was also found in exhibit 11, any

alleged error would be harmless. James’ fifth assignment of error is overruled.

                         Manifest Weight of the Evidence

       {¶27} James claims in his first, second, and third assignments of error that

the trial court’s judgment is against the manifest weight of the evidence. When

reviewing a judgment to determine if it is against the manifest weight of

the evidence, an appellate court “review[s] the entire record, weighs the evidence

and all reasonable inferences, considers the credibility of witnesses and determines

whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.” State v. Mendoza, 137 Ohio App.3d 336, 738 N.E.2d 822

(3d Dist. 2000). See, also, State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d

541 (1997). The party seeking the adjudication bears the burden of establishing by

clear and convincing evidence that the child is dependent, abused, or neglected. In

re S.L., 3d Dist. Union Nos. 14-15-07, 14-15-08, 2016-Ohio-5000, ¶ 43, 56 N.E.3d

1026. A reviewing court should presume that the findings of the trial court are

correct and a mere disagreement over the credibility of witnesses or evidence is not

a sufficient reason to reverse the judgment. S.L., supra.

       {¶28} James first claims that the trial court erred in finding G.R. to be a

dependent child. A “dependent child” is defined as any child



                                        -20-
Case No. 13-22-03


       A) Who is homeless or destitute or without adequate parental
       care, through no fault of the child's parents, guardian, or
       custodian;

       (B) Who lacks adequate parental care by reason of the mental or
       physical condition of the child's parents, guardian, or custodian;

       (C) Whose condition or environment is such as to warrant the
       state, in the interests of the child, in assuming the child’s
       guardianship;

       (D) To whom both of the following apply:

       (1) The child is residing in a household in which a parent,
       guardian, custodian, or other member of the household
       committed an act that was the basis for an adjudication that a
       sibling of the child or any other child who resides in the
       household is an abused, neglected, or dependent child.

       (2) Because of the circumstances surrounding the abuse, neglect,
       or dependency of the sibling or other child and the other
       conditions in the household of the child, the child is in danger of
       being abused or neglected by that parent, guardian, custodian, or
       member of the household.

R.C. 2151.04.

       {¶29} A review of the record shows that G.R.’s older sibling was removed

from the home and adjudicated a dependent child in October 2019. Ex. 6. James

and Kimberly even agreed to this finding. Ex. 6. The reasons listed in the complaint

for this child were that the parents were not properly caring for the child and were

both actively using methamphetamines. Ex. 5. In October of 2020, legal custody

of that child was given to a third party because James and Kimberly were still

actively using drugs and had not addressed the mental health and domestic violence


                                       -21-
Case No. 13-22-03


concerns. Ex. 3. The conditions which led to the removal of the sibling in 2019

and the grant of legal custody in 2020 were still an issue when G.R. was born in

September 2021. Kimberly was still testing positive for methamphetamines and

neither Kimberly or James provided proof that they had addressed the conditions

which caused the removal of the older sibling. The testimony of Tuite was that even

though James claimed he was not using methamphetamines, his appearance

indicated he was still using. Mulligan and the GAL both provided evidence

indicating that Kimberly and James’ home was not appropriate for an infant. Given

all of this evidence, the trial court’s finding that G.R. was a dependent child is not

against the manifest weight of the evidence. James’ first assignment of error is

overruled.

       {¶30} In his second assignment of error, James claims that the finding that

G.R. is an abused child is against the manifest weight of the evidence. An “abused

child” is defined as any child who, because of an act of a parent, suffers physical

injury that harms or threatens to harm the child’s health or welfare.            R.C.

2151.031(D). “When a newborn child's toxicology screen yields a positive result

for an illegal drug due to prenatal maternal drug abuse, the newborn is, for purposes

of R.C. 2151.031(D), per se an abused child.” Huffman v. Eachus, 3d Dist. Seneca

No. 13-18-32, 2019-Ohio-910, ¶ 32 quoting In re Baby Boy Blackshear, 90 Ohio

St.3d 197, 2000-Ohio-173, 736 N.E.2d 462, paragraph one of the syllabus.



                                        -22-
Case No. 13-22-03


       {¶31} Here, Kimberly admitted to using methamphetamines while pregnant.

G.R.’s toxicology screen showed a positive result for methamphetamines and G.R.

showed symptoms of withdrawal after birth. Dotson testified that G.R.’s prognosis

was worse than that of the average child due to her in utero exposure to drugs. Given

this evidence, the trial court could reasonably conclude that G.R. suffered physical

injury due to the actions of a parent. Thus, the trial court’s conclusion that G.R. was

an abused child is not against the manifest weight of the evidence. James’ second

assignment of error is overruled.

       {¶32} James claims in his third assignment of error that the trial court’s

finding that G.R. was a neglected child was against the manifest weight of the

evidence. A “neglected child” is any child

       (1) Who is abandoned by the child's parents, guardian, or
       custodian;

       (2) Who lacks adequate parental care because of the faults or
       habits of the child's parents, guardian, or custodian;

       ***

       (6) Who, because of the omission of the child's parents, guardian,
       or custodian, suffers physical or mental injury that harms or
       threatens to harm the child's health or welfare;

R.C. 2151.03(A). The issue of which parent causes the neglect is irrelevant to the

question of whether a child is neglected. In re Barnhart, 4th Dist. Athens No.

05CA8, 2005-Ohio-2692.        As discussed above, Kimberly admitted to using

methamphetamines while pregnant and there were multiple positive drug screens

                                         -23-
Case No. 13-22-03


during her pregnancy.      Her failure to stop using drugs and to follow the

recommendations of her doctors providing the prenatal care caused G.R. to suffer

physical injury.    Additionally, testimony was presented that both James and

Kimberly failed to regularly visit G.R. while in the hospital and both seemed more

concerned with getting their prior child returned than in what was happening with

G.R. Neither had completed a drug treatment program to try and resolve the

problems that caused the removal of G.R.’s older sibling. Based upon this evidence,

the trial court’s determination that G.R. was a neglected child was not against the

manifest weight of the evidence. James’ third assignment of error is overruled.

                         Ineffective Assistance of Counsel

       {¶33} James argues in his fourth assignment of error that he was denied the

effective assistance of counsel.

       In evaluating whether a petitioner has been denied effective
       assistance of counsel, this court has held that the test is “whether
       the accused, under all the circumstances, * * * had a fair trial and
       substantial justice was done.” State v. Hester (1976), 45 Ohio St.2d
       71, 74 O.O.2d 156, 341 N.E.2d 304, paragraph four of the syllabus.
       When making that determination, a two-step process is usually
       employed. “First, there must be a determination as to whether
       there has been a substantial violation of any of defense counsel's
       essential duties to his client. Next, and analytically separate from
       the question of whether the defendant's Sixth Amendment rights
       were violated, there must be a determination as to whether the
       defense was prejudiced by counsel's ineffectiveness.” State v. Lytle
       (1976), 48 Ohio St.2d 391, 396–397, 2 O.O.3d 495, 498, 358 N.E.2d
       623, 627, vacated on other grounds (1978), 438 U.S. 910, 98 S.Ct.
       3135, 57 L.Ed.2d 1154.



                                       -24-
Case No. 13-22-03


       On the issue of counsel's ineffectiveness, the petitioner has the
       burden of proof, since in Ohio a properly licensed attorney is
       presumably competent. See Vaughn v. Maxwell (1965), 2 Ohio
       St.2d 299, 31 O.O.2d 567, 209 N.E.2d 164; State v. Jackson, 64
       Ohio St.2d [107] at 110–111, 18 O.O.3d [348] at 351, 413 N.E.2d
       [819] at 822.

State v. Calhoun, 86 Ohio St.3d 279, 289, 1999-Ohio-102, 714 N.E.2d 905. “The

failure to prove either 1) a substantial violation or 2) prejudice caused by the

violation makes it unnecessary for a court to consider the other prong of the test.”

State v. Walker, 2016-Ohio-3499, 66 N.E.3d 349, ¶ 20. “To show prejudice, the

defendant must show a reasonable probability that, but for counsel's errors, the result

of the proceeding would have been different.” State v. Conway, 109 Ohio St.3d

412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 95. “The prejudice inquiry, thus, focuses

not only on outcome determination, but also on ‘whether the result of the proceeding

was fundamentally unfair or unreliable.’” State v. Montgomery, 148 Ohio St.3d

347, 2016-Ohio-5487, 71 N.E.3d 180 quoting Lockhart v. Fretwell, 506 U.S. 364,

369, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993).

       {¶34} James claims that his counsel was ineffective for not renewing his

motion for a continuance on the second day of the hearing. Initially, this Court notes

that as to the motion for a continuance, this Court has already ruled that the denial

of the motion did not prejudice Kimberly or James. Since there was no prejudice in

the denial, there could not be prejudice in the failure to renew the objection.




                                         -25-
Case No. 13-22-03


       {¶35} James also claims that counsel was ineffective for not objecting to the

trial court’s decision to have James and Kimberly participate via zoom after

Kimberly tested positive for COVID. Under the U.S. and the Ohio Constitutions, a

party has a right to confront witnesses against them. State v. Banks, 1st Dist.

Hamilton No. C-200395, 2021-Ohio-4330.

       “The Confrontation Clauses were written into our Constitutions
       ‘to secure for the opponent the opportunity of cross-
       examination. The opponent demands confrontation, not for the
       idle purpose of gazing upon the witness, or of being gazed upon
       by him, but for the purpose of cross-examination, which cannot
       be had except by the direct and personal putting of questions and
       obtaining immediate answers.’” (Emphasis in original.) Id.,
       quoting 5 Wigmore, Evidence 150, Section 1395 (1974).

Banks, supra at ¶ 16. However, the Confrontation Clause does not apply to

dependency, neglect, or abuse cases, as they are civil in nature. In re R.R., 5th dist.

Stark No. 2021CA00011, 2021-Ohio-2369, ¶ 17. Even if the Confrontation Clause

did apply, it does not guarantee an absolute right to a face-to-face meeting at trial.

Banks. at ¶ 19. This right must be balanced against the consideration of public

policy and the necessities of the case. Id. The Ohio Supreme Court had determined

that “[d]uring this public-health emergency, a judge's priority must be the health and

safety of court employees, trial participants, jurors, and members of the public

entering the courthouse.” In re Disqualification of Fleegle, 161 Ohio St.3d 1263,

2020-Ohio-5636, 163 N.E.3d 609 ¶ 8. A trial court may limit the face-to-face aspect

of the hearing to prevent the spread of COVID-19. Banks, supra at ¶ 25.


                                         -26-
Case No. 13-22-03


       {¶36} Here, Kimberly tested positive for COVID and because James lived

with her, he was quarantining as well. To accommodate James and Kimberly, the

trial court permitted them to watch the proceedings via zoom on the same screen

and provided each of them the ability to text their separate attorneys any questions

or comments they wished to convey. Counsel for both Kimberly and James were

present at the hearing and were able to cross-examine each witness. Additionally,

Kimberly testified on her own behalf, though James chose not to do so. The record

shows that both had the opportunity to participate in the hearing and could

communicate privately with their individual counsel. James does not point to

anything specific in the record to demonstrate that he was unable to participate fully

in the hearing. Given all of the evidence before this Court, we do not find that

counsel erred and caused James to be denied the effective assistance of counsel.

James’ fourth assignment of error is overruled.

       {¶37} Having found no errors prejudicial to the appellants in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Seneca County,

Juvenile Division, is affirmed.



                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls



                                        -27-